DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
s 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuji [US 5,160,910].
Claim 1, Tsuji discloses a relay [figure 1], comprising: a coil [23], an iron core [21], an armature [26] which moves by excitation of the coil, a contact terminal [13/15] which displaces in accordance with the movement of the armature, a pressing member [17] which is attached to the armature and which presses the contact terminal [col. 4 lines 4-8], and a base [1] having a wall [25] arranged between a first area [space containing B] in which the coil and the iron core are arranged, and a second area [space containing C/D] between  in which the contact terminal and the pressing member are arranged [col. 4 lines 45-51] , wherein the armature [26a] comprises a first portion arranged in the first area [space containing B ] and a second portion [26b] extending from the first portion [26a] and arranged in the second area [space containing C/D], and wherein the pressing member [17] is affixed to the second portion [26b, figure 2; col. 4 lines 4-8 and 56-60].
Claim 3, Tsuji discloses the relay according to claim 1, further comprising a yoke [20] which is connected with the iron core to form a magnetic path, wherein the base is interposed between the iron core and the yoke [col. 4 lines 45-51; the yoke is enclosed by wall 25].
Claim 5, Tsuji discloses the relay according to claim 3, comprising a bobbin [22] on which the coil is wound and which comprises a cavity into which the iron core is inserted [col. 4 lines 32-34], wherein the base comprises a first extending part connected to an upper part of the wall and which extends toward the first area [top portion of 25 that encloses 20], and a second extending part connected to a lower part of the wall and which extends toward the first area [bottom portion of 25, base 1].
s 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minowa et al. [US 8,222,979].
Claim 2, Minowa et al. discloses a [figures 1-3] relay, comprising: a coil [21], an iron core [30], an armature [50/80] which moves by excitation of the coil, a contact terminal [77] which displaces in accordance with the movement of the armature, a pressing member [82] which is attached to the armature and which presses the contact terminal, and a base [10/23] having a wall arranged between a first area [electromagnet area, left side of figure 3] in which the coil and the iron core are arranged, and a second area [contact area, right side of figure 3] in which the contact terminal and the pressing member are arranged, wherein the armature comprises a first portion [50] arranged in the first area and a second portion [80] extending from the first portion and arranged in the second area [figure 2], and wherein the pressing member is affixed to the second portion.
Claim 2, Minowa et al. discloses the relay according to claim 1, wherein the iron core [30] comprises a shaft [32] arranged in the coil [21], and a head outside [31] the coil which extends outward from a tip of the shaft [figure 2], and wherein the base [10/23] comprises an extending part [23] which extends from the wall and which is inserted between the head and the coil [figures 2 and 3].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Tsuji [US 5,160,910] in view of Kubono [US 2016/0372,286].
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use adhesive in a relay in order to electrically insulate the comments.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Tsuji fails to disclose that the first portion and an area of the bottom surrounding the first portion are covered with an adhesive.
Kubono teaches that adhesive is commonly used in relay in order to electrically insulate components [paragraphs 0029, 0030 and 0069].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use adhesive in the relay of Tsuji on the yoke in the first area in order to electrically insulate the yoke from other comments in the electromagnet as taught by Kubono [paragraphs 0029, 0030 and 0069].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sanada [US 7,205,870] and Gutmann [US 10,825,629] discloses a relay with a wall, but the wall is not interposed between the iron core and the yoke.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD ROJAS/Primary Examiner, Art Unit 2837